NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEAN ALLEN STEEVES, Acting Trustee              No.    20-56065
of Brother’s Keeper Ministries,
                                                D.C. No. 3:20-cv-00978-LAB
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

UNITED STATES INTERNAL REVENUE
SERVICE,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Dean Allen Steeves appeals pro se from the district court’s judgment

dismissing his action seeking to quash a summons served on a third party, Wells

Fargo Bank, N.A., by the Internal Revenue Service (“IRS”). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo a dismissal for lack of jurisdiction.

Mollison v. United States, 568 F.3d 1073, 1075 (9th Cir. 2009). We affirm.

       The district court properly dismissed Steeves’s action for lack of jurisdiction

because Steeves failed to file his petition to quash the IRS’s summons in a timely

manner. See I.R.C. § 7609(b)(2)(A) (a petition to quash an IRS summons must be

filed within 20 days from the date notice of the summons is given); Mollison, 568

F.3d at 1075 (“Section 7609(b)(2) constitutes the government’s consent to waive

sovereign immunity. . .” and limitations and conditions on that consent “. . . must

be strictly observed. . . .”).

       We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                          2                                    20-56065